DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The examiner acknowledges that the specification defines “dry atmosphere” to mean no solvent is used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over MISSLING et al. (US 2002/0136948).
Regarding claim 1,
	MISSLING teaches a method of making a cathode by mixing active agent, electrically conductive material, ionically conductive polymer and electrolyte salt [0009]. The mixing contains no solvent (dry mixing in a dry atmosphere) [0009]. The “stirring” is done by extruder which deposits the mixture onto a substrate (coating) such as a current collector for further processing such as calendering (pressing) [0056]-[0057].
The examiner notes that the references do not teach mixing lithium salt and polymer separately to make a solid electrolyte and stirring in conductive agent and positive electrode active material. However, the solventless mixing of lithium salt, polymer, active material and conductive agent is taught. The end result is considered the same a solventless mixture of dry components. Changing the sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results, MPEP 2144.04.IV.C. In this instance the lithium salt will dissolve into the ion conducting polymer regardless of the order of mixing ingredients.
Regarding claim 2,
[0033] and can also be polyvinylidene fluoride, polyacrylonitrile, styrene-butadiene [0035].
Regarding claim 3,
	The salts used in MISSLING include lithium perchlorate, lithium hexafluorophosphate, lithium bis(trifluoromethanesulfonyl)imide [0037].
Regarding claim 4,
	The loading of electrolyte salt changes the ionic conductivity and is therefore a result effective variable [0038]. The reference does not specifically teach the ratio of salt to ionically conductive polymer. However, the change in ratio of components is a change in concentration. Generally, differences in concentration will not support patentability unless there is evidence such concentration is critical. In this case the concentration of lithium salt is a result effective variable that depends on the salt selected and the other components of the electrode. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to optimize the result effective variable through routine experimentation. 
Regarding claim 7
	MISSLING teaches that instead of a reciprocating extruder, a non-reciprocating twin screw extruder can be used although the shear is different [0007]. 
Regarding claim 8,
	MISSLING teaches controlling shear conditions to be sufficiently vigorous to provide useful mixing while also sufficiently mild to avoid degradation of components [0006]. Accordingly, the shear applied is a result effective variable. The reference does not expressly teach applying a shear force of 20 to 500N. However, changing the shear 
Regarding claim 9,
	As described above, MISSLING teaches a post deposition calendering (rolling) the electrode deposited on the current collector. 
Regarding claim 10, 
	MISSLING is silent to the temperature of the rolls during calendering. However, without specific teaching the rollers are considered to be at room temperature (~18°C) which falls within the claimed range.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MISSLING et al. (US 2002/0136948) in view of BRUCKNER et al. (US 2015/0061176).
Regarding claim 5 and 6,
	MISSLING teaches using an extruder to mix the electrode material into a paste or molten state [0047] and further teaches that the output of the mixing can be in a “desired form” [0042]. The reference does not expressly, inherently or implicitly teach the formation of granules that are then applied to a current collector and pressed as a dry mixture. However, BRUCKNER teaches that when mixing a cathode material in a solvent-free process the resulting form of a shear mixing process can be fibrils (granulates) abstract. The fibers/granules of cathode material in BRUCKNER are similarly calendered into a final cathode [0042]. At the time of filing the invention it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712